Case 2:16-cv-04469-SDW-LDW Document 129 Filed 02/11/19 Page 1 of 2 PageID: 957
                                  KELLEY DRYE & W ARREN LLP
                                           A LI MIT E D LIA BI LIT Y P ART NER SHI P




                                        ONE JEFFERSON ROAD
         ,                                                                                         F ACSIM I LE

         ,
                                        P ARSI PPANY , NJ 07054                                 ( 973)   503 - 5950

 NEW    YO RK, NY                                                                              www.kelleydrye.com

W AS HI NGTO N, DC                               (973) 503-5900

LOS   A NGE LES, CA

  CHI CAGO,    I L                                                                           LAUR I A. MA ZZU CHET T I

 HO USTO N,    T X                                                                        DIRECT L INE: (973) 503-5910
 S TAM FORD,   CT
                                                                                       EMA IL: lmaz zuchetti@ke lleyd rye.co m
 AFFILIATE OFFICE

 MUMBAI, INDIA




                                           February 11, 2019

  BY ECF
  Hon. Leda Dunn Wettre, U.S.M.J.
  United States District Court for District of New Jersey
  50 Walnut Street
  Newark, NJ 07101

                      Re:   Johnson v. Comodo Group, Inc., Case No. 16-cv-04469
                            Request to Adjourn Feb. 13, 2019 Conference

  Dear Judge Wettre:

          We write on behalf of Comodo Group, Inc. (“CGI”) in the above-referenced matter. On
  February 5, 2019, this Court issued a text order setting an in-person oral argument to address the
  parties’ discovery disputes for February 13, 2019 (Dkt. No. 128). Unfortunately, I have a
  conflict on that date that I have not been able to resolve, and the other partner working on the
  case is on vacation this week. We have met and conferred with Plaintiff’s counsel and submit
  this joint request to adjourn the conference until February 20, subject to the Court’s availability.

         If the Court is unable to hear the parties on February 20, the parties have separate
  requests for relief.

          Plaintiff’s Position: In the event the Court is unable to schedule a hearing on February
  20, 2019, Plaintiff requests the Court reschedule the hearing at its earliest convenience and
  permit either party to appear by telephone. The discovery deadline in this matter is March 19,
  2019. The dispute at issue concerns, in part, emails Plaintiff requested over six months ago
  which have not been produced. A hearing at the very end of February or beginning of March
  that results in the agreed emails being produced will not provide Plaintiff time to review and use
  the emails and depose necessary persons. Defendant advises it is not available on Feb. 14 or 15.
  Though Plaintiff too has depositions and mediations over the next several weeks, Plaintiff’s
  counsel will make themselves available, in person or by telephone, on any date the Court sets to
  resolve the pending disputes.

         CGI’s Position: In the event the Court is unable to schedule a hearing on February 20,
  2019, CGI requests that the argument be rescheduled, subject to the Court’s availability, on
Case 2:16-cv-04469-SDW-LDW Document 129 Filed 02/11/19 Page 2 of 2 PageID: 958

                                  KELLEY DRYE & WARREN LLP




 Hon. Leda Dunn Wettre, U.S.M.J.
 February 11, 2019
 Page Two



 February 25, 26, or March 1. Plaintiff has indicated availability on those same dates, but
 declined the request to make a joint submission for an in-person conference in hopes that, despite
 CGI’s counsel’s unavailability, the Court will compel a telephonic appearance this week.
 Plaintiff’s request for urgency is unnecessary since, as detailed in CGI’s February 1, 2019
 Response to Plaintiff’s letter (Dkt. No. 126), Plaintiff’s requests are unwarranted and should be
 denied.

                                                  Respectfully submitted,

                                                  KELLEY DRYE & WARREN LLP

                                                  /s/ Lauri A. Mazzuchetti

                                                  Lauri A. Mazzuchetti

 cc:    All Counsel of Record (via ECF)
